Exhibit 10.3

 

Mueller Group, Inc.

 

 

August 12, 2005

 

 

George P. Bukuras

c/o 110 Corporate Drive, Suite 10

Portsmouth, New Hampshire 03801

 

Dear George:

 

This letter agreement specifically references and explicitly expresses an intent
to amend the Employment Agreement, dated as of February 1, 2003, between you and
Mueller Group, Inc. (the “Company”), relating to your employment with the
Company (the “Agreement”).  The parties hereto hereby agree as follows:

 

1.             The Agreement is hereby amended by adding a new
subsection (g) under Paragraph 6 of the Agreement, as follows:

 

“(g).  Section 409A.  Notwithstanding any provision of this Agreement to the
contrary, if, at the time of the Employee’s termination of employment with the
Company, he is a “specified employee” as defined in Section 409A of the U.S.
Internal Revenue Code of 1986, as amended (the “Code”), and one or more of the
payments or benefits received or to be received by the Employee pursuant to this
Agreement would constitute deferred compensation subject to Section 409A, no
payment or benefit will be provided under this Agreement until the earliest of
(A) the date which is six (6) months after his “separation from service” for any
reason, other than death or “disability” (as such terms are used in
Section 409A(a)(2) of the Code), (B) the date of his death or “disability” (as
such term is used in Section 409A(a)(2)(C) of the Code) or (C) the effective
date of a “change in the ownership or effective control” of the Company (as such
term is used in Section 409A(a)(2)(A)(v) of the Code).  The provisions of this
Paragraph 6(g) shall only apply to the extent required to avoid the Employee’s
incurrence of any additional tax or interest under Section 409A of the Code or
any regulations or Treasury guidance promulgated thereunder.  In addition, if
any provision of this Agreement would cause the Employee to incur any additional
tax or interest under Section 409A of the Code or any regulations or Treasury
guidance promulgated thereunder, the Company may reform such provision to
maintain to the maximum extent practicable the original intent of the applicable
provision without violating the provisions of Section 409A of the Code.”

 

2.             The Employee specifically waives the Company’s obligation under
the second sentence of Section 6(b), provided that this waiver shall only apply
to the merger

 

--------------------------------------------------------------------------------


 

contemplated by the Agreement and Plan of Merger (as may be amended from time to
time in accordance with its terms), dated as of June 17, 2005, among Mueller
Water Products, Inc., Walter Industries, Inc., JW MergerCo, Inc. and DLJ
Merchant Banking II, Inc..

 

3.             Except as specifically modified pursuant to paragraphs 1 and 2 of
this letter agreement, all of the terms and provisions of the Agreement shall
remain in full force and effect.

 

Please indicate your acceptance of the foregoing by signing below.

 

 

 

MUELLER GROUP, INC.

 

 

 

 

 

 

 

 

By:

/s/

 

 

 

 

Thomas E. Fish

 

 

 

Interim Chief Financial Officer and

 

 

 

Assistant Secretary

 

 

 

 

 

 

 

 

Accepted and Agreed:

 

 

 

 

 

 

 

 

 

 

 

/s/

 

 

 

 

George P. Bukuras

 

 

 

 

2

--------------------------------------------------------------------------------